Weltner, Justice.
1. The trial court’s refusal to allow Anderson, who is not a member of the State Bar of Georgia, to sit at the defense table during trial was not a denial of Cruickshank’s constitutional right to counsel, nor of any other constitutional right. “While an accused has a right to representation by an attorney and to represent himself, there is no right to be represented by a non-lawyer third party.” Lebrun v. State, 255 Ga. 406 (2) (339 SE2d 227) (1986).
2. Any error in the trial court’s handling of Cruickshank’s motion to produce radar equipment was not harmful, in light of the trial court’s determination that Cruickshank was not entitled to the production of the equipment for his defense.

Judgment affirmed.


All the Justices concur.